            Case 5:19-cv-00329-JD Document 24 Filed 11/18/19 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

RUSS GODFREY and                                  )
NATALIE GODFREY,                                  )
                                                  )
               Plaintiffs,                        )
                                                  )
v.                                                )    Case No.: CIV-19-329-G
                                                  )
CSAA FIRE & CASUALTY                              )
INSURANCE COMPANY,                                )
a foreign corporation,                            )
                                                  )
               Defendants.                        )

        DEFENDANT’S OBJECTIONS TO PLAINTIFFS’ FINAL EXHIBIT LIST

       The Defendant, pursuant to this Court’s Scheduling Order [Doc No. 15], submits the

following Objections to Plaintiffs’ Final Exhibit List in the above case.

       1.      Defendant intends to file a Motion for Partial Summary Judgment with respect to

Plaintiffs’ bad faith and punitive damages claims. If that Motion is granted, it will render moot

and/or inadmissible Plaintiffs’ Exhibit Nos. 2-6, and 13 in Plaintiffs’ Final Exhibit List.

Accordingly, to that extent, Defendant objects to these Exhibits on grounds of relevance (402, 403)

and hearsay (801 et seq.).

       2.      Plaintiffs’ Exhibit Nos. 3, 4, 5, 9, 10, 14, 24, 25, 26, and 27 are vague, overly broad,

and have not been produced to date. Accordingly, without having an opportunity to inspect these

documents/exhibits, CSAA reserves the right to further object at a later date if/when these documents

are produced for inspection. At the present time, however, CSAA also objects on grounds of

relevance (402, 403) and hearsay (801 et seq.).
            Case 5:19-cv-00329-JD Document 24 Filed 11/18/19 Page 2 of 2



       3.      Plaintiffs’ Exhibit Nos. 14, 15, 16, 17, 18, 19, 20, 21, 22, 24, 26, 27, 28, 29, 32, 33,

34, and 35 are descriptions of categories of exhibits that are not properly identified. These

documents have not been produced to date. Accordingly, Defendant reserves the right to further

object if/when these documents are produced for inspection. As further objection, CSAA objects

on the grounds of relevance (402, 403) and hearsay (801 et seq.).

                                                       Respectfully submitted,

                                                       s/ Gerard F. Pignato
                                                       Gerard F. Pignato, OBA No. 11473
                                                       Matthew C. Kane, OBA No. 19502
                                                       Joshua K. Hefner, OBA No. 30870
                                                       RYAN WHALEY COLDIRON JANTZEN
                                                         PETERS & WEBBER PLLC
                                                       900 Robinson Renaissance
                                                       119 North Robinson Avenue
                                                       Oklahoma City, Oklahoma 73102
                                                       Telephone: 405-239-6040
                                                       Facsimile: 405-239-6766
                                                       Email:        jerry@ryanwhaley.com
                                                                     mkane@ryanwhaley.com
                                                                     jhefner@ryanwhaley.com
                                                       ATTORNEYS FOR DEFENDANT

                               CERTIFICATE OF SERVICE

       I hereby certify that on November 18, 2019, I electronically transmitted the attached
document to the Clerk of Court using the ECF System for filing. Based on the records
currently on file, the Clerk of Court will transmit a Notice of Electronic Filing to the
following ECF registrants:

       Steven S. Mansell, Esquire
       Mark A. Engel, Esquire
       Kenneth G. Cole, Esquire
       M. Adam Engel, Esquire
       Keith F. Givens, Esquire
       MANSELL ENGEL & COLE
                                                       s/ Gerard F. Pignato
                                                       For the Firm

                                                  2
